Citation Nr: 1011170	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  03-25 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1979 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Roanoke, Virginia, RO.

In a January 2007 decision, the Board remanded this claim for 
further development.  As discussed below, the development 
requested by the Board has been completed, and the claim is 
now appropriate for appellate review.  


FINDINGS OF FACT

1.  The claims file reflects a diagnosis of PTSD.

2.  There is no documented evidence that the Veteran was 
involved in combat, nor is there independent evidence 
corroborating the occurrence of any specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.

3.  Although the claims file reflects non-PTSD diagnoses 
including dysthymic disorder secondary to PTSD, major 
depression, and adult antisocial behavior, there is no 
evidence that any such disorder was manifested in service or 
for many years thereafter.

CONCLUSION OF LAW

Neither posttraumatic stress disorder nor any other 
psychiatric disorder was incurred in or aggravated by 
service, nor may any psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In January 2002, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the January 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the June 2002 rating decision, July 2003 SOC, and 
January 2005, June 2006, and January 2010 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through submission of 
statements and additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Finally, the claim was readjudicated in the July 2003 SOC 
after proper notice was sent.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will 
not reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), service personnel records, 
treatment records from the Puget Sound and Washington VA 
Medical Centers (VAMC), and private treatment records.  In 
addition, the Veteran was afforded a VA examination in June 
2002.  

In a January 2007 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that 
VA's duty to assist included attempting to obtain the 
Veteran's military personnel file, specifically a record of 
his duty assignments, and unit histories for the units to 
which he was assigned.  The Board also stated that an 
examination was needed to obtain a medical opinion regarding 
whether a nexus exists between the Veteran's PTSD and his 
experiences during active service.     

Following this Board's remand, VA obtained copies of the 
command chronologies for the Veteran's units, and a VA 
examination was conducted in December 2008 which included an 
opinion regarding the likelihood of a nexus between the 
Veteran's current PTSD and active service.  Thus, it appears 
that all development requested by this Board in its January 
2007 remand has been completed to the extent possible, and no 
additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder."  

Where there is no combat experience, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Recent judicial caselaw potentially addresses the 
consideration of the Veteran's other symptoms of mental 
abnormality.  The U.S. Court of Appeals for Veterans Claims 
has held that claims for service connection for PTSD should 
be considered to include claims for service connection for 
all psychiatric disabilities.  See Clemons v. Shinseki, 23 
Vet.App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).  Here, 
as noted below, there are several disorders other than PTSD 
mentioned in the record.  Based upon the overall record, the 
Board will address them herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that he has a current 
diagnosis of PTSD which is related to active service.  
Specifically, in a July 2005 letter, he states that while he 
was stationed in Okinawa, Japan, sometime between February 
1981 and October 1981, he was illegally detained in a mock 
Prisoner of War (POW) training camp by two non-commissioned 
officers (NCOs) who were later court martialed.  He also 
contends that, while he was stationed in South Korea, he shot 
and killed a North Korean soldier near the demilitarized 
zone, and that he buried the body and did not inform his 
supervisors.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs do not indicate any manifestations of PTSD 
or other mental disorder.  Indeed, his December 1979 
enlistment and February 1983 separation examination reports 
are negative for any history, complaints, or findings of 
mental health problems.  

Following separation from service, the Veteran did not seek 
treatment for PTSD until he filed a claim for service 
connection in December 2001, and he was afforded a VA 
examination in June 2002.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). 




At the VA examination, the Veteran stated that he had sought 
treatment with a psychiatrist on one occasion for the 
traumatic incident that occurred while he was in active 
service.  Namely, the Veteran contended that he was held 
prisoner in an illegal POW camp by four individuals who were 
also in the U.S. Marine Corps.  While at the camp, he was 
tortured by these individuals.  The Veteran later had to 
testify against them in a court martial trial.  However, he 
was not able to name any of the individuals who held him 
prisoner.  The Veteran described problems with anger, stating 
that he had had two or three misdemeanor assault charges 
filed against him.  He said he tried to avoid interacting 
with people when he was angry or upset.  He admitted to 
smoking marijuana.  The examiner concluded that the Veteran 
had been terribly traumatized by the POW camp incident which 
had occurred during active service.  The examiner noted that 
the Veteran's recounting of the incident sounded quite 
plausible, and the Veteran appeared to be genuinely 
distressed, upset, and fearful.  He had recurrent 
recollections and dreams about the incident, as well as 
intense psychological distress on exposure to events that 
symbolized aspects of his traumatic experience.  The examiner 
concluded that the Veteran met the full criteria for PTSD 
under DSM-IV.  In addition to PTSD, the examiner assessed a 
dysthymic disorder, secondary to PTSD.  

Later that month, at the Puget Sound VAMC, the Veteran 
underwent an initial mental health outpatient assessment.  He 
described the traumatic incident during active service in 
more detail, stating that he was tortured for 18 to 24 hours 
and left blindfolded and caged in a 4 by 4 barbed wire pen 
with eight other people.  He was seen by a psychiatrist 
briefly while still stationed overseas, and returned home 
within three or four months after the end of the court 
martial trial.  The treatment provider assessed chronic PTSD 
and major depression.  

The Veteran continued to treat at the Puget Sound VAMC until 
he moved and transferred his treatment to the Washington VAMC 
in 2005.  At some point, he moved again and was seen at the 
Jacksonville VAMC in Florida.      


In June 2008, the Veteran was afforded another VA 
examination.  It was noted he was currently treating for PTSD 
as well as for a history of adult antisocial behaviors and a 
diagnosis of "rule out" antisocial personality disorder.  
He reported feeling depressed.  He said he began using 
marijuana at age 16 or 17, and used the drug once or twice a 
month.  He had been arrested for being an accessory to a car 
theft, was suspended from school, and had been involved in 
one or two fights.  He had been court martialed for 
disobedience of a direct order, being out of uniform, and 
accessory after the fact to a crime.  He had a history of 
five assault charges, with the most recent in 2004 or 2005.  
He had an aggravated assault charge in 2002 or 2003.  
Moreover, the Veteran stated he had committed other crimes 
for which he had not been caught.  He estimated that he had 
been involved in more than 50 fights. 

The Veteran met the criteria for PTSD using the Clinician 
Administered PTSD Scale (CAPS) and the Structured Clinical 
Interview for DSM-IV (SCID).  The examiner assessed chronic 
PTSD and adult antisocial behavior, as well as a personality 
disorder not otherwise specified with antisocial traits.  The 
examiner also noted that the Veteran had reported auditory 
hallucinations occurring one or two times per month.  This 
account of experiencing psychotic symptomatology was noted to 
be inconsistent with his presentation, because there were no 
observable signs of psychosis.  The M-Fast was administered, 
and the Veteran's significantly elevated score showed that he 
may be malingering in alleging mental illness.  The examiner 
stated the Veteran's adult antisocial behavior played a role 
in his not having friends, along with his PTSD, and the 
antisocial behavior was associated with his multiple fights 
and arrests.  The examiner opined that the Veteran's 
behavioral problems during active duty, his subsequent 
illegal behavior, and his aggressive behavior were more 
consistent with a diagnosis of adult antisocial behavior than 
with PTSD.  The examiner stated that, although irritability 
and anger are symptoms of PTSD, it is very uncommon for 
veterans with PTSD to engage in illegal and aggressive 
behaviors at the high level reported by the Veteran.  
Therefore, it was determined that it is less likely than not 
that the Veteran's demotions and disciplinary actions during 
active duty and current psychiatric presentation are 
consistent with a personal assault or similar traumatic event 
during 

active duty.  These behaviors are more consistent with a 
diagnosis of adult antisocial behavior.  The opinion was 
based on a review of the claims file, VAMC notes, and an 
interview with the Veteran.

Based on the foregoing, the Board observes that there is 
conflicting medical evidence as to whether the Veteran has a 
current PTSD diagnosis which meets the criteria of 38 C.F.R. 
§ 4.125(a).  With consideration of the doctrine of resolving 
reasonable doubt in favor of the claimant, we will accept, 
for the purpose of the present decision, that the Veteran 
does have PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more 
claimed in-service stressors occurred to support a PTSD 
diagnosis.  

Before beginning our analysis regarding the existence of a 
stressor, the Board first notes that, since the first 
diagnosis of PTSD was made nearly 20 years after separation 
from service, and there were no manifestations of any of the 
mental health disorders listed in 38 C.F.R. § 3.384 (e.g., 
psychoses) either during service or within one year after 
separation, the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309(a) as to any psychotic disorder do not apply here.  

The Veteran's DD Form 214 lists his Marine Corps military 
occupational specialty (MOS) as a rifleman, and shows that he 
received the Rifle Sharpshooter Badge and Good Conduct Medal.  
These medals do not indicate that he was either in a theater 
of combat operations or that he was directly engaged in 
combat.  The form further shows that he was stationed 
overseas for six months.  His service personnel records also 
show that the Veteran was stationed in Okinawa.  There is no 
indication that he eengaged in combat with enemy forces, nor 
does he contend that he engaged in combat.  Thus, the Board 
finds that the Veteran's personnel records do not establish 
that he was engaged in combat.  As a result, his statements 
as to any in-service stressor(s) cannot be accepted without 
further corroboration through independent evidence.  See 
Doran, supra. 

Verification has been received from the National personnel 
Records Center (NPRC) that the Veteran was assigned to the 
9th Marine Regiment, 3rd Marine Division, at Camp Hansen in 
Okinawa, Japan from May 1981 to November 1981.  The Marine 
Corps Archives and Special Collections provided a Narrative 
Summary and Sequential Listing of Significant Events form the 
9th Marines Command Chronology for the period January 1981 to 
December 1981.  It verifies that the unit was stationed in 
Okinawa and includes a list of the trainings and activities 
the Veteran's unit participated in during that time, 
including training on POW handling.  However, there is no 
indication in the chronology that the unit participated in 
any kind of mock POW exercise.  In addition, there is no 
indication that the Veteran or his unit was assigned to South 
Korea at any time.  

Moreover, there is no documentation of court martial 
proceedings against the four individuals who the Veteran 
claims were involved in organizing the mock POW camp and in 
assaulting him.  The Veteran has also not been able to 
provide the names of these individuals.  While he did provide 
the name of another soldier who he asserts was illegally 
detained in this camp, R.S., there are no statements from 
R.S. corroborating the Veteran's contentions regarding the 
assault.  

The claims file contains a letter from the Veteran's mother, 
L.S.W., dated in August 2002.  L.S.W. stated that, prior to 
entering into active service, the Veteran was even-tempered, 
soft-spoken, and rarely upset.  However, when he returned 
home after separation, he was vile and compulsive, and had a 
sharp tongue.  She said that she became uncomfortable in his 
presence, and avoided him.  Although L.S.W. stated that the 
Veteran's military service had not been good for him, she did 
not corroborate the claimed in-service stressors.  

Based on the foregoing, the Board finds that there is no 
verifiable in-service stressor to which the Veteran's PTSD 
diagnosis can be linked.  The Board recognizes that the 
Veteran may have been exposed to stressful circumstances 
during active service and particularly while stationed 
overseas.  However, the Court of Appeals for Veterans Claims 
has held that it is the experiencing of specific stressor 
events, rather than the mere presence in an area in which 
combat might arise, that can 

constitute valid support for a diagnosis of PTSD.  See Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991) (noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").
   
In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  In addition, none of the other mental disorders 
shown in the post-service record was manifested in service or 
within many years thereafter.  Therefore the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

Service connection for posttraumatic stress disorder is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


